19-36300-cgm         Doc 145        Filed 08/20/19 Entered 08/20/19 14:23:51                      Main Document
                                                  Pg 1 of 3


 Edward O. Sassower, P.C.                                      Steven J. Reisman
 Joshua A. Sussberg, P.C.                                      KATTEN MUCHIN ROSENMAN LLP
 KIRKLAND & ELLIS LLP                                          575 Madison Avenue
 KIRKLAND & ELLIS INTERNATIONAL LLP                            New York, New York 10022
 601 Lexington Avenue                                          Telephone:     (212) 940-8800
 New York, New York 10022                                      Facsimile:     (212) 940-8776
 Telephone:     (212) 446-4800
 Facsimile:     (212) 446-4900
 -and-
 Chad J. Husnick, P.C.
 W. Benjamin Winger (admitted pro hac vice)
 KIRKLAND & ELLIS LLP
 KIRKLAND & ELLIS INTERNATIONAL LLP
 300 North LaSalle Street
 Chicago, Illinois 60654
 Telephone:       (312) 862-2000
 Facsimile:       (312) 862-2200

 Proposed Co-Counsel for the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                                       )
 In re:                                                                )   Chapter 11
                                                                       )
 BARNEYS NEW YORK, INC., et al., 1                                     )   Case No. 19-36300 (CGM)
                                                                       )
                                    Debtors.                           )   (Jointly Administered)
                                                                       )

                          AGENDA FOR HEARING TO BE HELD
               AUGUST 21, 2019 AT 11:00 A.M. (PREVAILING EASTERN TIME)

 Time and Date of Hearing: August 21, 2019, at 11:00 a.m. (prevailing Eastern Time)

 Location of Hearing:              The Honorable Judge Cecelia G. Morris
                                   United States Bankruptcy Court for the Southern District of New York
                                   One Bowling Green, Courtroom 621
                                   New York, New York 10004
 Copies of Motions:                A copy of each pleading can be viewed on the Court’s website at
                                   http://www.nysb.uscourts.gov and the website of the Debtors’ notice
                                   and claims agent, Stretto, at http://case.stretto.com/barneys. Further

 1   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
     Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 575
     Fifth Avenue, New York, New York 10017.




 KE 63558257
19-36300-cgm        Doc 145   Filed 08/20/19 Entered 08/20/19 14:23:51         Main Document
                                            Pg 2 of 3


                              information may be obtained via email at barneys@stretto.com, or by
                              calling (855) 202-8711 (for domestic or Canadian callers), or
                              internationally at (949) 346-3310.

I.   Matters To Be Heard.

               1.      Utilities Motion. Debtors’ Motion for Entry of an Order (I) Prohibiting
                       Utility Providers from Altering, Refusing, or Discontinuing Utility
                       Services, (II) Determining Adequate Assurance of Payment for Future
                       Utility Services, (III) Establishing Procedures for Determining Adequate
                       Assurance of Payment, (IV) Authorizing Fee Payments to NUS
                       Consulting Group for Services Performed, and (V) Granting Related
                       Relief [Docket No. 15].

               Objection Deadline: None.

               Formal Responses Received: None.

               Related Documents:

                       A.     Amended Notice of Hearing [Docket No. 66].

               Status: The hearing on this matter is going forward.

               2.      Bidding Procedures Motion. Debtors’ Motion Seeking Entry of an Order
                       (I) Approving the Bidding Procedures, (II) Scheduling the Bid Deadlines
                       and the Auction, (III) Approving the Form and Manner of Notice Thereof,
                       and (IV) Granting Related Relief [Docket No. 91].

               Objection Deadline: August 19, 2019 at 4:00 p.m. (prevailing
               Eastern Time)

               Formal Responses Received:

                       A.     Limited Objection to Debtors’ Motion to Establish Bidding
                              Procedures for the Sale of Substantially All of the Debtors’ Assets
                              [Docket No. 139].

               Related Documents:

                       B.     Debtors’ Ex Parte Motion for Entry of an Order (I) Shortening the
                              Notice and Objection Period for the Debtors' Bidding Procedures
                              Motion and (II) Granting Related Relief [Docket No. 87].

                       C.     Omnibus Order Shortening the Notice and Objection Period for the
                              Debtors’ Bidding Procedures Motion and (II) Granting Related
                              Relief [Docket No. 95].




                                                2
19-36300-cgm     Doc 145     Filed 08/20/19 Entered 08/20/19 14:23:51           Main Document
                                           Pg 3 of 3


                      D.      Notice of Filing of Revised Order (I) Approving the Bidding
                              Procedures, (II) Scheduling the Bid Deadlines and the Auction,
                              (III) Approving the Form and Manner of Notice Thereof, and
                              (IV) Granting Related Relief [Docket No. 144].

               Status: The hearing on this matter is going forward.



 Dated: August 20, 2019              /s/ Joshua A. Sussberg, P.C.
 New York, New York                  Edward O. Sassower, P.C.
                                     Joshua A. Sussberg, P.C.
                                     KIRKLAND & ELLIS LLP
                                     KIRKLAND & ELLIS INTERNATIONAL LLP
                                     601 Lexington Avenue
                                     New York, New York 10022
                                     Telephone:     (212) 446-4800
                                     Facsimile:     (212) 446-4900
                                     -and-
                                     Chad J. Husnick, P.C.
                                     W. Benjamin Winger (admitted pro hac vice)
                                     KIRKLAND & ELLIS LLP
                                     KIRKLAND & ELLIS INTERNATIONAL LLP
                                     300 North LaSalle Street
                                     Chicago, Illinois 60654
                                     Telephone:     (312) 862-2000
                                     Facsimile:     (312) 862-2200
                                     -and-
                                     Steven J. Reisman
                                     KATTEN MUCHIN ROSENMAN LLP
                                     575 Madison Avenue
                                     New York, New York 10022
                                     Telephone:    (212) 940-8800
                                     Facsimile:    (212) 940-8776

                                     Proposed Co-Counsel for the Debtors and Debtors in Possession




                                                3
